Citation Nr: 9914033	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by an obstetrical/gynecological 
symptoms.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hallux valgus with 
bilateral bunionectomies.

4.  Entitlement to a compensable rating for a rhinoplasty.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to August 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which assigned a noncompensable rating for 
residuals of a rhinoplasty and denied entitlement to service-
connection for a chronic disability manifested by an 
obstetrical/gynecological disability, hallux valgus with 
bilateral bunionectomies, and for headaches. 

Originally, this claim included the issues of entitlement to 
service connection for an upper respiratory infection, a skin 
condition of the hands and for sinusitis, all of which were 
denied by the aforesaid November 1996 rating.  Additionally, 
entitlement to service connection for a heart condition was 
denied by a separate rating decision of February 1998.  
However, the record does not reflect a timely notice of 
disagreement (NOD) to initiate an appeal on any of those 
latter issues.  The time limit for filing an NOD is within 
one year from the date that the agency mails notice of the 
adverse determination to the veteran.  If no NOD is filed 
within the prescribed period, the determination will become 
final.  38 C.F.R. § 20.201, 20.302 (1998).  Accordingly, 
those issues are not in appellate status.   


FINDINGS OF FACT

1.  The claims file does not contain competent medical 
evidence that the veteran has an obstetrical/gynecological 
disability as a result of her service.

2.  The claims file does not contain competent medical 
evidence that the veteran's headaches are etiologically 
related to her service or surgical procedures afforded in 
service.

3.  The veteran's hallux valgus with bilateral bunionectomies 
began during service.

4.  The service-connected rhinitis does not cause definite 
atrophy of the intranasal structure and moderate secretion, 
moderate crusting, ozena and atrophic changes, or polyps, or 
more than 50 percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for headaches and for a chronic disability manifested by an 
obstetrical/gynecological disability are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Hallux valgus with bilateral bunionectomies were incurred 
in active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).

3.  The criteria for a compensable evaluation for rhinitis 
have not been met.  38 U.S.C.A. 1155, 5107; 38 C.F.R. 4.31, 
4.97, Diagnostic Codes 6501, 6522 (prior and subsequent to 
October 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Obstetrical/gynecological and Headaches

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well- 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has defined "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more than 
just an allegation; a claimant must submit supporting 
evidence. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997).  

In the context of the claim for a gynecological related 
disability, no such disability was reported in service 
medical records.  Private clinical reports from March/April 
1997 show a retroverted, but otherwise normal uterus.  A 
March 1997 cytology report, noting a prior abnormal Pap 
smear, diagnosed atypical squamous cells of uncertain 
significance, and it was noted that a more serious lesion 
could not be ruled out.  The veteran was to repeat the Pap in 
June 1997.  At her personal hearing before a representative 
of the RO in September 1997, the veteran recognized that an 
obstetrical/gynecological disability had not been diagnosed 
in service or thereafter.  The significance of the absence of 
a diagnosed obstetrical/gynecological disability in the 
context of service connection was explained to the veteran.  
She reported that she was scheduled for additional tests and 
would submit copies of any pertinent test results/diagnoses 
as appropriate. 

Upon separation, the veteran reported a two year history of 
headaches, which she then regarded as unexplainable.  The 
examiner reported the same as probable tension headaches, not 
considered disabling.  During her six years of service, the 
veteran also reported occasional headaches associated with 
conditions such as colds, which were acute and transitory 
conditions that resolved without apparent residual 
disability.  In this case, service medical records are 
otherwise silent as to complaints, treatment or diagnoses 
specifically relating to headaches.  She subsequently 
considered her headaches as related to surgical procedures 
afforded in service.  A VA general medical examination was 
afforded in August 1997.  The absence of neurological 
pathology was reported.  A diagnosis of a chronic headache 
condition, as opposed to acute and transitory headaches that 
resolved without residual disability, is not supported by the 
record.  

The Board notes that the veteran served as a surgical 
technician in service.  However, there is no indication that 
she has the requisite training or expertise in neurology or 
obstetrics and gynecology to make diagnoses or to render 
medical opinions as to causation in these specialties.  
Accordingly, her statements to those ends are not entitled to 
probative value.  Black v. Brown, 10 Vet. App. 279, 284 
(1997).  

Without a medical diagnosis of current disability, the 
veteran's claim for an obstetrical/gynecological disability 
must be deemed not well-grounded.  Brammer  v. Derwinski, 
3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  
Additionally, while the veteran's statements about headaches 
represent evidence of continuity of symptomatology, without 
more, her statements are not competent evidence that relate 
such a condition to service.  Savage v. Gober, 10 Vet. App. 
488 (1997).  Although lay evidence is acceptable to prove the 
occurrence of an injury during service, and the veteran is 
certainly competent to state whether she has headaches, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  That is, as a layperson, the 
veteran is not competent to state whether any current 
headaches or headache disorder are etiologically related to 
her symptoms during service.  In the absence of such a 
medical nexus, the veteran's claim for service connection for 
headaches must also be denied as not well grounded.

Hallux Valgus with Bilateral Bunionectomies

The Board finds that the veteran's claim is "well-grounded" 
or plausible within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) has been fulfilled. 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. 
§§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) (1998).  The 
presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to enrollment.  38 U.S.C.A. §§ 1111, 1137.

In this case, the veteran was afforded an examination upon 
her entrance onto active duty in January 1990.  She reported 
no foot problems prior to service and no foot abnormality was 
identified on the clinical evaluation performed at that time.  
The following year, in January 1991, the veteran presented 
with painful bunions on the soles of both feet, and, after an 
X-ray examination of the feet, hallux valgus of both great 
toes was diagnosed.  She reported that her foot problems 
began in connection with the nonstretchable shoes that she 
was required to wear.  

The Board notes that at her hearing before the RO, the 
veteran indicated that she had bilateral bunions of the feet 
prior to service.  However, she also stated, in essence, that 
the bunions were asymptomatic, and her statements do not 
alter the fact that her preenlistment clinical evaluation was 
negative for any pertinent abnormal findings.  The veteran's 
testimony regarding asymptomatic bunions obtained after her 
separation from service in 1996 does not rebut the 
presumption of soundness.  Even if it did, the fact that the 
veteran did not begin to have problems with her feet until 
one year after her entering service, and her having recurrent 
or chronic problems ever since, would support a finding of 
aggravation of a preexisting disability.  ( See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Hunt v. Derwinski, 1 Vet. App. 292 
(1991).)  In any event, the medical evidence shows that 
hallux valgus with bilateral bunionectomies initially appears 
approximately one year after the veteran's entry into service 
and such disability has been confirmed by subsequent 
examination.  There is no medical evidence or opinion of 
record that supports the RO's finding that the veteran's 
bilateral hallux valgus with bunions is a congenital 
disorder.  Thus, the record supports a grant of entitlement 
to service connection for the veteran's bilateral foot 
disability.

Rhinoplasty

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  (Also see 
Fenderson v. West, No. 96-947 (U. S. Vet. App. Jan. 20, 
1999), which, in part,  relates to an appeal of an initial 
rating and staged ratings.)  Accordingly, the issue of the 
rating for the veteran's rhinoplasty on appeal is well-
grounded.  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to this claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a). 

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.

The veteran underwent nasal surgery (rhinoplasty) in March 
1994 to relieve allergic rhinitis symptoms.  In December 
1994, she was diagnosed with summertime allergic rhinitis 
and, it was noted that she had seasonal allergies and 
anatomical sinus problems.  On separation, she complained of 
congestion.  She was assessed with a history of partial 
airway obstruction secondary to structural deformity and 
allergies.  

In August 1997, the veteran was afforded a nose and sinus VA 
examination.  A very small piece of scar tissue, post 
rhinoplasty, was reported.  She was noted to have very fine 
features and small airways.  No sinusitis was appreciated.  
The floor of the nose was clear; diagnosis was status post 
rhinoplasty; chronic sinusitis was not found but there was 
hypertrophy of the inferior turbinates as seen on X-ray.  At 
a general medical examination that same day, the respiratory 
system was reported as normal.

The Board notes that the entire section of the VA Schedule 
for Rating Disabilities dealing with evaluation of 
respiratory system impairment was changed, effective October 
7, 1996. 61 FEDERAL REGISTER 46720 (1996) (codified at 38 
C.F.R. §§ 4.96, 4.97).  Where laws or regulations change, 
after a claim has been filed or reopened, and before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The Board 
also observes that the final rule changes are comprehensive 
and they involve the criteria under which the RO evaluated 
the veteran's service-connected rhinitis.  The RO evaluated 
the veteran's disability in this regard under both the old 
and new criteria.

The Schedule in effect prior to October 7, 1996, provided a 
10 percent rating for atrophic rhinitis which causes definite 
atrophy of the intranasal structure and moderate secretion.  
A 30 percent rating requires moderate crusting and ozena and 
atrophic changes.  38 C.F.R. 4.97, Diagnostic Code 6501.

The Schedule, in effect beginning on October 7, 1996, 
provides a 30 percent rating for allergic or vasomotor 
rhinitis which includes polyps, and a 10 percent rating 
without polyps, but with greater than 50-percent obstruction 
of the nasal passages on both sides or complete obstruction 
on one side. 38 C.F.R. 4.97, Diagnostic Code 6522.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

The clinical and X-ray evidence in this case does not support 
a compensable rating based on the rating criteria in effect 
on or before October 7, 1996.  The medical findings upon 
discharge and since active service fail to demonstrate an 
obstruction to the extent warranting a compensable 
evaluation, nor does the medical evidence show moderate nasal 
secretion.  The veteran testified that her congestion is more 
or less constant and frequently uncontrollable.  She also 
complained, in effect, that the VA examination was 
inadequate.  With regard to the adequacy of the August 1997 
examinations, the Board notes that both a specialty and 
general medical examination were afforded.  The reports of 
examination reflect that the VA examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, reported pertinent clinical 
findings, and offered diagnoses.  For these reasons, the 
Board finds that the examinations are adequate for rating 
purposes.

The relevant medical evidence, including service and post-
service medical records, does not show that the veteran's 
rhinitis is manifested by definite atrophy of the intranasal 
structure and moderate secretion, moderate crusting, ozena 
and atrophic changes, or polyps, or more than 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.

The medical findings also do not support a compensable rating 
based on the rating criteria in effect on or before October 
7, 1996.  There is no presence of nasal polyps, or 
obstruction of the nasal passages on both sides or complete 
obstruction of one of the nasal airways.  The issue is this 
case is primarily a medical determination since a compensable 
rating necessitates evidence showing at least a 50 percent 
obstruction in both nasal passages or complete obstruction on 
one side.  The above medical findings do not show any nasal 
obstruction on the right or complete obstruction on the left.

The Board finds that the veteran's disability was properly 
rated under the applicable rating criteria, and the 
preponderance of the evidence is against a finding that 
service-connected rhinitis causes definite atrophy of the 
intranasal structure and moderate secretion, moderate 
crusting, ozena and atrophic changes, or polyps, or more than 
50-percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  Thus, the criteria for a 
compensable evaluation for rhinitis have not been met.  38 
U.S.C.A. 1155, 5107; 38 C.F.R. 4.97, Diagnostic Codes 6501, 
6522.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a compensable rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra. 


ORDER

Entitlement to service connection for a chronic disability 
manifested by an obstetrical/gynecological symptoms is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for hallux valgus with 
bilateral bunionectomies is granted.

Entitlement to a compensable rating for a rhinoplasty is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

